157 U.S. 682 (1895)
JONES
v.
EAST TENNESSEE, VIRGINIA AND GEORGIA RAILROAD COMPANY.
No. 253.
Supreme Court of United States.
Argued April 4, 1895.
Decided April 8, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TENNESSEE.
Mr. Henry H. Ingersoll for plaintiff in error.
Mr. Leon Jourolmon appeared for defendant in error, but the court declined to hear him.
THE CHIEF JUSTICE:
This was an action on the case to recover damages for injuries received through the alleged negligence of the defendant. Ten errors were assigned, two of which relate to the exclusion of evidence. As to one of these, it was properly admitted at the bar that the evidence in question was not excluded, and that so much of the record as showed the contrary was taken from the record of a former trial of the case. As to the other, no exception to the action of the court was preserved. The remaining errors assigned relate to the refusal to give certain instructions requested by plaintiff, and to parts of the charge. The record shows that plaintiff asked six instructions, of which the court gave two, declined to give one, and declined to give the other three except as covered by the general charge. The whole charge is contained in the bill of exceptions, which thus concludes: *683 "To which refusal and charge of the court and the exclusion of evidence offered, and to the action of the court in refusing a new trial, plaintiff excepted and tendered this bill of exceptions, which was signed and sealed by the court and ordered to be made a part of the record in this cause." This exception was insufficient. Rule 4; Rogers v. The Marshal, 1 Wall. 644; Harvey v. Tyler, 2 Wall. 328; Insurance Co. v. Sea, 21 Wall. 158; Beaver v. Taylor, 93 U.S. 46; Block v. Darling, 140 U.S. 234, 238.
Judgment affirmed.